DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "wherein occupation arrangements of the color filters” and “occupation arrangements of the subcells” in multiple lines of the claim.  There is insufficient antecedent basis for these limitations in the claim. There is no previous reference to either the color filters or subcells having “occupation arrangements,” and thus, limitations further limiting these occupation arrangements, such as whether or not they are identical, is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Motta (U.S. Publication No. 2011/0228097), hereinafter referred to as Motta, in view of Lu et al. (U.S. Publication No. 2016/0088265), hereinafter referred to as Lu.

In regard to claim 1, Motta teaches a sensor array (1) for recording a color image in a visible spectrum (8) and a hyperspectral image (Motta paragraph 37 noting a digital imaging system formed using a color filter array pattern as shown in Fig. 4, which detects the visible spectrum and the near-infrared spectrum), the sensor array comprising:
an image sensor (2) having a plurality of photocells (8) (Motta Fig. 4 showing a pixel array of an image sensor with a plurality of photocells),
the photocells (8) are assigned at least in part respectively a color filter (4) (Motta Fig. 4 showing the pixel array of an image sensor with a plurality of photocells, and showing that the photocells are assigned respectively to R, G, B, and Gr filters),
the photocells (8) are grouped in subcells (5) and the subcells (5) are grouped in supercells (6) (Motta Fig. 4 showing the sensor array comprising a group of four pixel blocks (subcells), each with four photocells per pixel block, showing that the photocells are grouped into “subcells”, and there are groups of multiple subcells; and Motta claim 4 noting a repeating pattern of pixel blocks, each comprising filters to transmit energy in the red, green, and blue colors of the visible spectrum, and a gray color filter that transmits spectral energy in the infrared spectrum).
each said subcell (5) has at least one of the color filters (4) of a color channel (7,R,G,B,A,C), wherein there are a plurality of the color channels and all the color channels (7,R,G,B,A,C) together cover the entire visible spectrum (8) (Motta Fig. 4 showing the sensor array comprising a group of four pixel blocks (subcells), each with four photocells per pixel block, showing that the photocells are grouped into “subcells”, and there are groups of multiple subcells; and Motta claim 4 noting a repeating pattern of pixel blocks, each comprising filters to transmit energy in the red, green, and blue colors of the visible spectrum, and a gray color filter that transmits spectral energy in the infrared spectrum).
However, Motta does not expressly disclose characteristic wavelengths (9) of the color filters (4) belonging to at least one said color channel (7,R,G,B,A,C), in each case at least partly differ from one another between the subcells (5) of a supercell (6).
In the same field of endeavor, Lu teaches characteristic wavelengths (9) of the color filters (4) belonging to at least one said color channel (7,R,G,B,A,C), in each case at least partly differ from one another between the subcells (5) of a supercell (6) (Lu Fig. 3A-B and paragraphs 24-26 showing that the filters are grouped into “minimal repeating units” such as MRU 302, and the MRU 302 can be divided into four quadrants. Thus, it can be seen that the MRU could be described as a supercell, and the quadrants I, II, III, and IV could be described as subcells, each comprising four photocells; and Lu Fig. 4B showing that the quadrants (subcells) of a supercell (MRU) 402 are different from one another, and it is not merely the same four photocells in each of the quadrants of the MRU).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu, because both disclosures relate to the field of using color filters on an image sensor comprising individual filters on different photocells, which are grouped, and the image sensor filters can include both filters in the visible spectrum, as well as infrared and/or ultraviolet spectrums (Lu paragraph 24 noting the photo response types the CFA can include). Thus, modified to incorporate the teachings of Lu, the teachings of Motta include all of the limitations presented in claim 1.

In regard to claim 2, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the characteristic wavelengths (9) are at least one of transmission maximums (10) of the color filters (4) or mean wavelengths (9) (Lu Figs. 5-6 showing the transmission wavelengths of the respective filters, and showing the percentages of each wavelength of incident light that passes through the filters. It can be seen that each filter has a transmission maximum at a certain wavelength corresponding to each color filter), and 
at least one supercell (6) (Lu Fig. 4A-B showing “supercell” 402 which consists of four quadrants “subcells”) has at least two subcells (5) which have the same characteristic wavelength (9) for at least one of the color channels (7,R,G,B,A,C) or for at least one of the color filters (4) or for at least one of the color channels and at least one of the color filters (Lu Fig. 4A showing the four quadrants of 402, at least two of which have the same characteristic wave length for at least one of the color filters, e.g. the top-left quadrant has two photocells that correspond to the C filter, and the top-right quadrant also has two photocells that correspond to the C filter), and at least two of the subcells (5) within a supercell (6) differ in the characteristic wavelength (9) of at least one color filter (4) (Lu Figs. 4A-B showing that two quadrants in the “supercell” 402 differ in the wavelength of at least one color filter, e.g. the top-left quadrant (subcell) has photocells corresponding to the R filter, and the top-right quadrant has photocells corresponding to the G filter).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the supercells each have at least four subcells (Lu Figs. 3A-B, and 4A-B showing the supercells (302, 402) having at least four subcells (quadrants I, II, III, IV)).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 4, Motta and Lu teach all of the limitations of claim 3 as discussed above. In addition, Lu teaches wherein the supercells each have a rectangular or square pattern of the subcells (5), the pattern having a same number of subcells (5) per row (Zn) and the subcells per column (S,) or a different number of the subcells (5) per row and the subcells (5) per column (Lu. Figs 3A-B and 4A-B showing the supercells (302, 402) having a square pattern of subcells, the pattern having the same number of subcells per row (2) as per column (2)).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the subcells each include at least four of the photocells (Lu Figs. 3A-B and 4A-B showing that each quadrant comprises at least four photocells. Fig. 4A shows each quadrant having four).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Motta and Lu teach all of the limitations of claim 5 as discussed above. In addition, Lu teaches wherein the subcells (5) each have a rectangular or square pattern formed from the photocells (8), the pattern having a same number of the photocells (3) per row (Rn) and the photocells (8) per column or a different number of the photocells (8) per row and the photocells (3) per column (Lu. Figs 3A-B and 4A-B showing the supercells (302, 402) having a square pattern of subcells (quadrants), where each subcell has a square pattern of photocells. Fig. 4A-B show the subcells having two photocells per row and column).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Motta teaches wherein the subcells (5) each have at least three of the color filters (4) of different ones of the color channels (7,R,G,B,A,C), or the subcells (5) have at least one additional filter (11) that has a characteristic wavelength (9) that lies outside the visible range (8), or the subcells (5) each have at least three of the color filters (4) of different ones of the color channels (7,R,G,B,A,C) and at least one additional filter (11) with a characteristic wavelength (9) that lies outside the visible range (8) (Motta paragraph 37 noting FIG. 4 illustrates a color filter array pattern for detecting the visible spectrum and the near-infrared spectrum according to one embodiment of the present invention; and Motta Fig. 4 showing that each subcell has three color filters, as well as one infrared filter that lies outside of the color spectrum).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 8, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the characteristic wavelengths (9) of adjacent ones of the color filters (4) of different ones of the subcells (5) of one said supercell (6) which are assigned to an identical one of the color channels (7,R,G,B,A,C) have an equidistant separation (12,13,14) with respect to one another (Lu Fig. 4B showing that the cells of a subcell which are assigned to the same color channel, e.g. in the top-left quadrant of supercell 402, the two photocells which are assigned to the R filter, are equidistant from one another), or the characteristic wavelengths (9) of adjacent ones of additional filters (11) that have a characteristic wavelength (9) that lies outside the visible range (8), of different ones of the subcells (5) of one said supercell (6) have an equidistant separation (22) with respect to one another (Lu Fig. 4B showing the photocells assigned to the G filter, which lies outside of the RGB visible spectrum are equidistant from one another).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 9, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein a separation (12,13,14) of the characteristic wavelengths (9) between two adjacent ones of the color filters (4) of one said color channel (7,R,G,B,A,C,D) in one said supercell (6) is equal to a separation (12,13,14) of the characteristic wavelengths (9) between two adjacent ones of the color filters (4) of another of said color channels (7,R,G,B,A,C) in the supercell (6), or the characteristic wavelengths (9) of the color filters (4) of different ones of the color channels (7,R,G,B,A,C) of the subcells (5) of one said supercell (6) have an equidistant separation with respect to one another, or the characteristic wavelengths (9) between two adjacent ones of the color filters (4) of one said color channel (7,R,G,B,A,C,D) in one said supercell (6) is equal to a separation (12,13,14) of the characteristic wavelengths (9) between two adjacent ones of the color filters (4) of another of said color channels (7,R,G,B,A,C) in the supercell (6) and the characteristic wavelengths (9) of the color filters (4) of different ones of the color channels (7,R,G,B,A,C) of the subcells (5) of one said supercell (6) have an equidistant separation with respect to one another (Lu Figs. 5 and 6 showing the separations of the characteristic wavelengths of each of the color filters).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 11, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Motta teaches wherein at least one of the color filters (4) or additional filters (11), which have a characteristic wavelength (9) that lies outside the visible range (8), of the sensor array (1) are arranged in a filter plane (15), or are embodied as single-stage color filters (4), or are arranged in the filter plane and embodied as single-stage color filters (4) (Motta paragraph 37 noting FIG. 4 illustrates a color filter array pattern for detecting the visible spectrum and the near-infrared spectrum according to one embodiment of the present invention; and Motta Fig. 4 showing that each subcell has three color filters, as well as one infrared filter that lies outside of the color spectrum).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein at least one of a supercell structure or a subcell structure of the sensor array (1) is repeated periodically, or the supercells (6) are constructed identically, or at least one of the supercell structure or the subcell structure of the sensor array (1) is repeated periodically and the supercells (6) are constructed identically (Lu Fig. 4B showing that the supercells, e.g. 402 are identically constructed. It can be seen that 402 and 404 comprise the same construction of quadrants of photocells).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 14, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein bandwidths of two adjacent ones of the color filters (4) of one said color channel (7,R,G,B,A,C) in one said supercell (6) or of two adjacent additional filters (11), which have a characteristic wavelength (9) that lies outside the visible range (8), or both, in one said supercell (6) overlap, or a gap (18) is provided between the bandwidths of two adjacent ones of the color filters (4) of one said color channel (7,R,G,B,A, C) in one said supercell (6) or of two adjacent ones of the additional filters (11) in one said supercell (6), or both (Lu Figs 5-7 show that the bandwidths of the wavelengths of each of the color filters have gaps between them).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 15, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein amplitudes (19) of the color filters (4) of one said color channel (7,R,G,B,A,C) of one said supercell (6) are equal in magnitude or almost equal in magnitude (Lu Figs. 5 and 6A showing the amplitudes of the color filter channels for blue, green, and red, which are almost equal in magnitude).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 16, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein there are no corresponding characteristic wavelengths (9) of the color filters (4) belonging to one said color channel (7,R,G,B,A,C) in the case of the subcells (5) of one said supercell (6) (Lu Fig. 4B showing that each of the subcells of the supercell 402 do not correspond to at least one color channel, i.e. the top-left quadrant subcell does not correspond to green, the top-right does not correspond to red, the bottom-left does not correspond to blue, and the bottom-right does not correspond to red).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 17, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein an individual tuning of the color filters (4) of one said color channel (7,R,G,B,A,C) in one said supercell (6) is adapted to be effected by an alteration of the characteristic wavelength (9) (Lu claim 1 noting a plurality of imaging filters including individual filters having at least first, second, and third photoresponses; and at least one reference filter having a reference photoresponse, wherein the reference filter is positioned among the imaging filters and wherein the reference photoresponse transmits substantially the crosstalk spectrum that is not filtered from light incident on the color filter array by the plurality of imaging filters).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Motta teaches a method for calculating a color image and a hyperspectral image using the sensor array (1) as claimed in claim 1, comprising: outputting spectroscopic measurement values in the characteristic wavelengths (9) of at least one of the color filters (4) or additional filters (11), which have a characteristic wavelength (9) that lies outside the visible range (8), assigned to the photocells (8) (Motta abstract noting a digital image sensor including a two-dimensional array of pixel elements and configured to generate output signals at each pixel element as pixel data representing an image of a scene, and a color filter array including a two-dimensional array of selectively transmissive filters superimposed on and in registration with the two-dimensional array of pixel elements. The color filter array includes a first group of selectively transmissive filters disposed to transmit spectral energy in one or more colors of the visible spectrum and a second group of gray color filters disposed to transmit spectral energy in at least the near-infrared (IR) spectrum), and
using the spectroscopic measurement values as a calculation basis for calculating an image that is at least one of ordered according to the characteristic wavelengths (9) or with the assigned characteristic wavelengths (9) (Motta abstract noting a digital image sensor including a two-dimensional array of pixel elements and configured to generate output signals at each pixel element as pixel data representing an image of a scene, and a color filter array including a two-dimensional array of selectively transmissive filters superimposed on and in registration with the two-dimensional array of pixel elements. The color filter array includes a first group of selectively transmissive filters disposed to transmit spectral energy in one or more colors of the visible spectrum and a second group of gray color filters disposed to transmit spectral energy in at least the near-infrared (IR) spectrum).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1.

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Motta (U.S. Publication No. 2011/0228097), hereinafter referred to as Motta, in view of Lu et al. (U.S. Publication No. 2016/0088265), hereinafter referred to as Lu, in view of Radakovic et al. (U.S. Publication No. 2017/0171523), hereafter referred to as Radakovic.

In regard to claim 19, Motta and Lu teach all of the limitations of claim 1 as discussed above. However, Motta and Lu do not expressly disclose determining a location-dependent white point, and carrying out a location-specific white balance.
In the same field of endeavor, Radakovic teaches determining a location-dependent white point, and carrying out a location-specific white balance (Radakovic paragraph 33 noting choosing a bright point to be a reference white point for the image, and the color channel values for the point are equalized to the channel having a maximum value. For example, a reference white point includes red, blue, and green color channels, of which the green channel has the highest value. The red and blue channel values for the point are adjusted upward until they are equal with the green channel value. To white balance the image, the red channel gain calculated for the reference point is applied to all red pixels in the image, and the blue channel gain calculated for the reference point is applied to all blue pixels in the image).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Radakovic to improve the overall quality of the captured image, as the teachings of Radakovic teachings methods of improving image quality and white balancing images taken with sensors that use multiple color channels such as the sensor array used in the teachings of Motta and Lu. Thus, modified to incorporate the teachings of Radakovic, the teachings of Motta and Lu include all of the limitations presented in claim 19.

In regard to claim 20, Motta, Lu, and Radakovic teach all of the limitations of claim 19 as discussed above. In addition, Radakovic teaches wherein the white points of different ones of the subcells (5) in one said supercell (6) deviate from one another or the white points of identical subcells (5) are identical, or both (Radakovic paragraph 32 noting for example, in a captured image having unequal averages for red, blue, and green color channels, the green channel is traditionally chosen to be the reference channel. Accordingly, the red and blue channel averages are adjusted, or gained, such that all three color channel averages are equal at the reference channel average value. To white balance the image, the average red channel gain is applied to all red pixels in the image, and the average blue channel gain is applied to all blue pixels in the image, i.e. the white points for each subcell of the “supercell” 302 disclosed in Lu would deviate from one another, as the different quadrants comprise different colors of photocells.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Motta, Lu, and Radakovic for the same reasons as discussed above in regard to claim 19.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Motta (U.S. Publication No. 2011/0228097), hereinafter referred to as Motta, in view of Lu et al. (U.S. Publication No. 2016/0088265), hereinafter referred to as Lu, in view of Yamazaki (U.S. Publication No. 2012/0127292), hereinafter referred to as Yamazaki.

In regard to claim 21, Motta and Lu teach all of the limitations of claim 1 as discussed above. In addition, Motta and Lu disclose the sensor array as claimed in claim 1 (See citations regarding the rejection of claim 1 above).
However, Motta and Lu do not expressly disclose an endoscope.
In the same field of endeavor, Yamazaki teaches an endoscope comprising a sensor array (Yamazaki abstract noting an endoscope apparatus includes an image pickup section; Yamazaki paragraph 11 noting that the endoscope apparatus comprises an array structure corresponding to unit pixels comprising a plurality of filter elements having different transmission characteristics, and processing signals of different color channels according to the array).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Motta with the teachings of Lu for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date to combine these teachings with the teachings of Yamazaki because there are many different imaging apparatuses that can implement image sensors that utilize color filter arrays, such as an endoscope, and the sensor arrays taught by Motta and Lu could be used in an endoscope system similar to the one described in the teachings of Yamazaki. Thus, modified to incorporate the teachings of Yamazaki, the teachings of Motta and Lu include all of the limitations presented in claim 21.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488